DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuwa US 2009/0048764.
	Regarding claim 1, Fuwa discloses a method of controlling a continuous variable valve duration (CVVD) apparatus at engine stop, the control method comprising: receiving, by a controller, vehicle operation information from an information detector; determining, by the controller, when the vehicle operation information corresponds to a stop of an engine; determining, by the controller, a predetermined target valve duration of the CVVD apparatus according to the stop of the engine, in a response of determining that the vehicle operation information corresponds to the stop of the engine; controlling, by the controller, a valve duration of the CVVD apparatus according to the predetermined target valve duration determined by the controller; determining, by the controller, when a current revolutions per minute (RPM) of the engine is lower than a predetermined control stop RPM; and stopping the controlling of the valve duration of the CVVD apparatus upon determining that the current RPM is lower than the predetermined control stop RPM. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 2, Fuwa discloses determining, by the controller, when a current valve duration of the CVVD apparatus has reached the predetermined target valve duration upon determining that the current RPM is not lower than the predetermined control stop RPM. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 3, Fuwa discloses storing, by the controller, the current valve duration of the CVVD apparatus, in a response of determining that the current valve duration of the CVVD apparatus has reached the target valve duration. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 4, Fuwa discloses wherein the predetermined control stop RPM is 100 rpm to 300. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 5, Fuwa discloses wherein the predetermined target valve duration is a minimum valve duration to a maximum valve duration of 45% to 55%. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 6, Fuwa discloses wherein the stop of the engine includes an ignition key off, an engine stall stop or a stop by an idle stop. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 7, Fuwa discloses wherein the controller is configured to set an ignition target valve duration as the predetermined target valve duration in the ignition key off. See FIG. 30-31 and paragraphs [0349]-[0376].



Regarding claim 9, Fuwa discloses wherein the controller is configured to set an idle stop target valve duration as the predetermined target valve duration in the stop by the idle stop. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 10, Fuwa discloses wherein the information detector includes an ignition key sensor; and wherein the ignition key off is determined according to an output signal of the ignition key sensor. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 11, Fuwa discloses wherein the information detector includes an RPM sensor; and wherein the engine stall stop is determined according to an output signal of the RPM sensor. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 12, Fuwa discloses wherein the information detector includes an accelerator pedal sensor and a brake pedal sensor; and wherein the stop by the idle stop is determined according to output signals of the accelerator pedal sensor and the brake pedal sensor. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 13, Fuwa discloses wherein the information detector includes an ignition key sensor, an RPM sensor, an accelerator pedal sensor, a brake pedal sensor, and a valve duration sensor, and wherein the vehicle operation information includes output signals of the ignition key sensor, the RPM sensor, the accelerator pedal sensor, the brake pedal sensor, and the valve duration sensor. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 14, Fuwa discloses system of controlling a continuous variable valve duration (CVVD) apparatus at engine stop, the control system comprising: an information detector; and a controller connected to the information detector and configured of: receiving vehicle operation information from the information detector; determining when the vehicle operation information corresponds to a stop of an engine; determining a predetermined target valve duration of the CVVD apparatus according to the stop of the engine, in a response of determining that the vehicle operation information corresponds to the stop of the engine; controlling a valve duration of the CVVD apparatus according to the predetermined target valve duration determined by the controller; determining when a current revolutions per minute (RPM) of the engine is lower than a predetermined control stop RPM; and stopping the controlling of the valve duration of the CVVD apparatus upon determining that the current RPM is lower than the predetermined control stop RPM. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 15, Fuwa discloses wherein the controller is further configured of. determining when a current valve duration of the CVVD apparatus has reached the predetermined target valve duration upon determining that the current RPM is not lower than the predetermined control stop RPM. See FIG. 30-31 and paragraphs [0349]-[0376].

Regarding claim 16, Fuwa discloses wherein the controller is further configured of: storing the current valve duration of the CVVD apparatus, in a response of determining that the current valve duration of the CVVD apparatus has reached the target valve duration. See FIG. 30-31 and paragraphs [0349]-[0376].



Regarding claim 18, Fuwa discloses wherein the controller is configured to set an ignition target valve duration as the predetermined target valve duration in the ignition key off, wherein the controller is configured to set an engine stall target valve duration as the predetermined target valve duration of the CVVD in the engine stall stop, and wherein the controller is configured to set an idle stop target valve duration as the predetermined target valve duration in the stop by the idle stop. See FIG. 30-31 and paragraphs [0349]-[0376].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747